Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach nor suggest a method of manufacturing a label with a suspension handle comprising steps of: 
i) providing a first layered material which comprises a support layer and a first front layer joined in a releasable manner; 
ii) coating a front surface of the first front layer with a first detachment promoter layer, leaving a free zone wherein said first detachment promoter layer is absent; 
iii) adjustably coating a handle area of the first detachment promoter layer with a second detachment promoter layer in a liquid or semi-liquid form; 
iv) providing a second layered material comprising a second front layer and an adhesive layer; 
v) when the second detachment promoter layer is still wet, joining products of steps iii) and iv) in a coupled material, so that the adhesive layer adheres at least to the free zone of the first layered material; 
vi) solidifying the second detachment promoter layer in contact with the adhesive layer to bind said second detachment promoter layer and said adhesive layer; vii) at least in a thickness of the second layer separating a suspension handle from the handle area, at least a secondary label of said label in a different area superposed only over the first detachment promoter layer, and forming a label surround in the first front layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745